DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/19/2021. 
Claims 1, 3-8, 10-15, 17-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts on page 13 that Franceschini does not teach the full method of construction of the semantic similarity graph as recited in the amended claim limitations. The Examiner respectfully points out that this argument is moot, as Franceschini, while teaching constructing a concept graph that is a collection of concepts as nodes and 
Hence, Applicant’s arguments are not persuasive.
Claim Objections
Applicant is advised that should claims 4, 11, and 18 be found allowable, claims 5, 12, and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 10, 13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (US PG Pub No. 2017/0161279), hereinafter Franceschini, in view of Chang (U.S. PG Pub No. 2015/0150054), hereinafter Chang.

Regarding claims 1, 8, and 15, Franceschini teaches
(claim 1) A user keyword extraction device based on a social network, comprising a memory and a processor, wherein a user keyword extraction program runnable on the processor is stored on the memory, and when executed by the processor, the user keyword extraction program implements the following steps ([0010], [0015] a system, i.e. device, with a computer readable storage medium, i.e. memory, that stores program instructions, i.e. program…is stored on the memory, that cause a processor to carry out the instructions, i.e. program runnable on the processor…and when executed by the processor, the…program implements the following steps):
(claim 8) A user keyword extraction method based on a social network, comprising ([0003:1-3] a method):
(claim 15) A non-transitory computer-readable storage medium, wherein a user keyword extraction program is stored on the computer-readable storage medium, and the user keyword extraction program is executable by at least one processor to implement the following steps ([0010], [0015] a computer readable storage medium that stores program instructions, i.e. program is stored on the computer-readable storage medium, that cause a processor to carry out the instructions, i.e. program is executable by at least one processor):

acquiring blog posts having been posted by a target user within a preset time interval, performing word segmentation on the acquired blog posts by using a preset word segmentation tool, and acquiring a word list corresponding to each blog post respectively ([0003:11-16], [0019:1-7], [0020:1-5], [0025:1-5], [0035] a natural language parser, i.e. preset word segmentation tool, constructs sequences of concepts and words, i.e. performing word segmentation…and acquiring a word list, where the information is extracted from written content from a user in a current or previous session, where content can be a wiki page, i.e. blog posts having been posted ;
inputting the acquired word list corresponding to each blog post into a Word2Vec model for training to acquire a word vector model ([0003:11-16], [0019:1-7], [0020:1-5], [0035], [0047-8] word2vec is used on the extracted NLP words, i.e. inputting the acquired word list…into a word2vec model, where the vector embedding is trained to produce a vector representation for each concept, i.e. training to acquire a word vector model);
extracting, from the word list of one blog post, keywords corresponding to this blog post based on a keyword extraction algorithm, forming a candidate keyword set of the target user by the accumulated keywords corresponding to the blog posts having been posted by the target user within the preset time interval ([0003:11-16], [0019:1-7], [0024:12-16], [0035-6], [00051:1-8] the words from content written by a user in a current or previous session, i.e. word list of one blog post…posted by the target user within the preset time interval, are identified as concept words, i.e. extracting…keywords corresponding to this blog post, based on a specified collection of words, i.e. keyword extraction algorithm, deriving a concept sequence, i.e. forming a candidate keyword set, for the text that identifies concepts of potential interest to the user based on analysis of the user’s written content, i.e. candidate keyword set of the target user by the accumulated keywords), and calculating a word vector of each keyword in the candidate keyword set based on the word vector model ([0045:1-15], [0047] a vector embedding system may use a method, such as word2vec, i.e. word vector model, to extract concept vectors from concept sequences, where there is a ;
constructing a semantic similarity graph according to the candidate keyword set and the word vector corresponding to each keyword in the candidate keyword set ([0037], [0038:1-11] [0045:1-15, 21-25], [0047] a concept graph, i.e. semantic similarity graph, may be created where each node represents a concept of a concept sequence, i.e. constructing…according to the candidate keyword set, and edges indicate the strength of the connection between, or closeness of, the concept nodes it connects, and where the nodes are vectors, i.e. word vector corresponding to each keyword, that can be used to compute the semantic closeness of concepts, i.e. semantic similarity), wherein the semantic similarity graph is constructed by performing steps of:
using keywords in the candidate keyword set as word nodes, wherein one keyword corresponds to one word node ([0037:1-9] concepts that make up concept sequences, i.e. keywords in the candidate keyword set, are used to populate a concept graph, where each concept, i.e. keyword, is a node, i.e. one word node);
running a Pagerank algorithm on the semantic similarity graph to score each keyword, and using a keyword with a score satisfying a preset condition as an interest keyword of the target user ([0038:1-13], [0050:17-43] the weights of nodes and edges of a graph, i.e. semantic similarity graph, may be derived using a personalized Pagerank technique, i.e. running a Pagerank algorithm, where the similarities of concepts (or nodes) are given a metric value or weight, i.e. score each keyword, and a high similarity metric value is used to determine if a concept is related to .  
 While Franceschini provides the creation of a concept graph based on nodes representing concepts as vectors, and the weighting of nodes and edges, Franceschini does not specifically teach the method for the establishment of an edge between nodes, and thus does not teach
traversing all word nodes, calculating a context similarity between every two word nodes according to corresponding word vectors, and every time the context similarity between two word nodes is greater than a preset threshold, establishing an edge between the two word nodes; and
constructing the semantic similarity graph by all the word nodes and the established edges.
Chang, however, teaches traversing all word nodes, calculating a context similarity between every two word nodes according to corresponding word vectors, and every time the context similarity between two word nodes is greater than a preset threshold, establishing an edge between the two word nodes (Table 3, [0022-3] the processor receives keyword groups, and constructs a semantic similarity degree matrix with each node representing a keyword, and the semantic similarity between each set of nodes calculated, i.e. traversing all word nodes, calculating a context similarity between every two word nodes according to corresponding word vectors, and if the similarity degree between any two nodes is greater than or equal to a similarity threshold, i.e. every time the context similarity between two word nodes is ; and
constructing the semantic similarity graph by all the word nodes and the established edges ([0023:23-26] an undirected graph, i.e. semantic similarity graph, is constructed according to the node and edge sets, i.e. all the word nodes and the established edges).
Where Franceschini has previously shown above that nodes are vectors corresponding to concepts ([0037], [0045:1-15]).
Franceschini and Chang are analogous art because they are from a similar field of endeavor in processing the relationships between concepts. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the creation of a concept graph based on nodes representing concepts as vectors, and the weighting of nodes and edges teachings of Franceschini with the more specific construction of an unstructured graph using semantic similarity calculations as taught by Lee. The motivation to do so would have been to achieve a predictable result of enabling the recommendation of program content to present in an electronic program guide (Chang [0009]).

Regarding claims 3, 10, and 17, Franceschini in view of Chang teaches claims 1, 8, 15, and Franceschini further teaches
acquiring word vectors of two word nodes, calculating a cosine similarity between the two word vectors, and using the cosine similarity as a context similarity between the two word nodes ([0037], [0038:1-7], [0050:17-43] any .  

Regarding claims 6, 13, and 20, Franceschini in view of Chang teaches claims 1, 8, and 15, and Franceschini further teaches
using a keyword with a score greater than a preset score as an interest keyword of the target user ([0051:1-8], [0052] concept vectors may be ranked according to cosine distance with a specific concept, i.e. score greater than a preset score, where processing the vectors results in identifying concepts of immediate interest to the user, i.e. interest keyword of the target user);
or, using a keyword with a score greater than a preset score as an interest keyword of the target user, wherein when the number of keywords with scores greater than the preset score is greater than a first preset number, a second preset number of keywords in the first preset number of keywords are used as interest keywords of the target user, the first preset number being greater than the second preset number.  

Regarding claims 7 and 14, Franceschini in view of Chang teaches claims 1 and 8, and Franceschini further teaches
using a keyword with a score greater than a preset score as an interest keyword of the target user ([0051:1-8], [0052] concept vectors may be ranked according to cosine distance with a specific concept, i.e. score greater than a preset score, where processing the vectors results in identifying concepts of immediate interest to the user, i.e. interest keyword of the target user);
or, using a keyword with a score greater than a preset score as an interest keyword of the target user, wherein when the number of keywords with scores greater than the preset score is greater than a first preset number, a second preset number of keywords in the first preset number of keywords are used as interest keywords of the target user, the first preset number being greater than the second preset number.

Claim(s) 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, in view of Chang, and further in view of Lee et al. (U.S. PG Pub No. 2012/0095983), hereinafter Lee.

Regarding claims 4, 5, 11, 12, 18, and 19, Franceschini in view of Chang teaches claims 1, 8, and 15.
While Franceschini in view of Chang provides the identification of concepts from text, Franceschini in view of Chang does not specifically teach that certain behaviors are specific to the number of words in a document, or the explicit recognition of multiple terms, and thus does not teach
wherein when the number of words contained in the blog post is greater than or equal to a preset number of words, the step of extracting, from the word list of one blog post, keywords corresponding to this blog post based on a keyword extraction algorithm comprises:
extracting, from the word list of one blog post, keywords according to a plurality of preset keyword extraction algorithms respectively; and
 using repeated keywords in the keywords extracted according to the plurality of keyword extraction algorithms as keywords corresponding to this blog post.  
Lee, however, teaches wherein when the number of words contained in the blog post is greater than or equal to a preset number of words, the step of extracting, from the word list of one blog post, keywords corresponding to this blog post based on a keyword extraction algorithm comprises ([0057] when a web page, i.e. blog post, is larger than the area currently displayed on a screen, i.e. number of words…is greater than a preset number of words, the keywords may be extracted among the text in the displayed area, i.e. the step of extracting…keywords):
extracting, from the word list of one blog post, keywords according to a plurality of preset keyword extraction algorithms respectively ([0057-8] keywords may be extracted from text of the whole web page, i.e. extracting, from the word list of one blog post, keywords, based on text that is displayed and number of repetitions of a word, i.e. according to a plurality of preset keyword extraction algorithms); and
 using repeated keywords in the keywords extracted according to the plurality of keyword extraction algorithms as keywords corresponding to this blog post ([0058] keywords may be extracted in order of number of repetitions of words, i.e. using repeated keywords in the keywords extracted, where words having high frequency of repetitions are keywords having high priority, i.e. keywords corresponding to this blog post).  
Franceschini, Chang, and Lee are analogous art because they are from a similar field of endeavor in identifying key concepts in text. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of concepts teachings of Franceschini, as modified by Chang, with the recognition of repeated words as keywords of high priority as taught by Lee. The motivation to do so would have been to achieve a predictable result of enabling keywords to be displayed either in list form for the user or in a position in a diagram that corresponds to the location on the web page (Lee [0060-1]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659